ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-439 and 04-110, concluding that JOHN M. DeLAURENTIS of CAMDEN, who was admitted to the bar of this State in 1980, and who thereafter was suspended from the practice of law for a period of one year effective October 7, 2002, by Order of the Court filed September 9, 2002, and who remains suspended to this date, should be reprimanded in DRB 03-439 for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer) and suspended from the practice of law for a period of three months in DRB 04-110 for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.7(a) and (b) (conflict of interest), RPC 1.15(b) (failure to notify a third person of receipt of funds and to promptly deliver funds), and RPC 5.3(a) and (b) (failure to supervise an employee);
And respondent having been ordered to show cause why he should not be disbarred or otherwise discipline;
And the Court having determined on its own review that a one-year suspension from practice is warranted;
And good cause appearing;
It is ORDERED that JOHN M. DeLAURENTIS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that he continue to comply with Rule 1:20-20; and it is further
*40ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that prior to reinstatement to practice, respondent shall demonstrate that he is fit to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.